DETAILED ACTION
Notice to Applicant
In the amendment dated 10/14/2021, the following has occurred: Claims 1, 2, 10-12, 14 and 15 have been amended; Claims 16-17 have been added.
Claims 1-17 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-6 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heiji (JP 2014/022085, copy provided by Applicant in the IDS from 8/9/2021, though the Office cites to provided machine English translation).
	Regarding Claim 1, Heiji teaches:
an arrangement for battery cells comprising at least two cells 90 wherein the cells are columnar with an axial direction and end faces arranged opposite one another in the axial direction with at least one pole region provided on an end face (Fig.1 )
at least one connecting plate between the cells and operating to electrically connect them, wherein the at least two cells are arranged at the connecting plate (Fig. 1, para 0020)
wherein contact elements 22/32 are provided between the at least one connecting plate and the pole regions of the at least two cells for an electrical contact (Figs. 6 and 7, paras 0025 and 0042-0048)

    PNG
    media_image1.png
    628
    468
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    442
    460
    media_image2.png
    Greyscale

wherein at least one of the contact elements 32 which is in contact with a cell pole region is designed as a spring contact element which, in a deformed state, provides a spring force for bearing against the respective pole region of the at least two cells to form the electrical contact between the at least one connecting plate 41 (Figs. 1, 6, 8-9)
wherein at least one retaining element 4 is provided adjacent to the at least one connecting plate and positioned at least one of the at least two cells in the axial direction (Figs. 1, 2, and 6)
wherein a spring constant of the spring contact element is predetermined, and is dependent on the height of the spring contact element in the relaxed state, such that it is designed to be deformed when contacting a cell, and dependent on the height of the retaining element, in at least the alternative embodiment using a leaf spring, as in Figs. 8-9, such that the leaf spring could be limited by the battery pressing against the retainer element 4, and the whole assembly is designed so as not to mechanically overload the cell, at least under normal operation 
	Regarding Claim 2, Heiji 
wherein the connecting plate can be a laminated composite material comprising a metal core with a conductive layer of brass (para 0031)
	Regarding Claim 3, Heiji teaches:
wherein the at least one retaining element positions at least one of the cells by means of a “form fit,” at least within the broadest reasonable interpretation of that phrase, since it positions a battery cell to fit snugly in the assembly (Fig. 1)
	Regarding Claim 4, Heiji teaches:
wherein at least one retaining positions the cells in the axial direction via contact on an edge region (Fig. 1)
	Regarding Claim 5, Heiji teaches:
a removable lid with a hooking claw or force-locking means (para 0023)
	Regarding Claim 6, Heiji teaches:
a claw formed in the lid and interpreted to be “elastic” within the broadest reasonable interpretation of the limitation since it movably hooks into a corresponding hole to secure the lid (para 0023)
	Regarding Claim 9, Heiji teaches:
wherein at least one holding element, i.e. a wall, is provided for holding the cells perpendicular to the axial direction and designed in one piece with the retaining element (Fig. 1)
	Regarding Claim 10, Heiji teaches:
a brass contact coating (para 0031)
	Regarding Claim 11, Heiji teaches:
wherein the spring contact element is a shaped spring with a plurality of contact areas, loosely defined, bearing against the pole region, such as different arcs along the whorl, or different areas of the leaf spring
Regarding Claim 12, Heiji teaches:
wherein the spring contact element comprises a contact coating (paras 0031-0034)
	Regarding Claim 13, Heiji teaches:
a brass (para 0031) or nickel-plated steel (para 0034), known in the art to be less than 1V from the standard potential of common steel or nickel cell pole regions, and substantially the same as the connecting plate materials disclosed in the instant specification (e.g. at para 0026 in PGPub US2021/0083248)
	Regarding Claims 14 and 15, Heiji teaches:
a method of manufacturing and using an arrangement as claimed in claimed 1
including arranging at least two cells 90 wherein the cells are columnar with an axial direction and end faces arranged opposite one another in the axial direction with at least one pole region provided on an end face (Fig.1 )
at least one connecting plate between the cells and operating to electrically connect them, wherein the at least two cells are arranged at the connecting plate (Fig. 1, para 0020)
wherein contact elements 22/32 are provided between the at least one connecting plate and the pole regions of the at least two cells for an electrical contact (Figs. 6 and 7, paras 0025 and 0042-0048)
wherein at least one of the contact elements 32 which is in contact with a cell pole region is designed as a spring contact element which, in a deformed state, provides a spring force for bearing against the respective pole region of the at least two cells to form the electrical contact between the at least one connecting plate 41 (Figs. 1, 6, 8-9)
wherein at least one retaining element 4
wherein a spring constant of the spring contact element is predetermined, and is dependent on the height of the spring contact element in the relaxed state, such that it is designed to be deformed when contacting a cell, and dependent on the height of the retaining element, in at least the alternative embodiment using a leaf spring, as in Figs. 8-9, such that the leaf spring could be limited by the battery pressing against the retainer element 4, and the whole assembly is designed so as not to mechanically overload the cell, at least under normal operation

Claim Rejections - 35 USC § 103
Claims 1, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tschiggfrei (US 2018/0102519 to Tschiggfrei et al.) in view of Kim (KR2018-0021265 to Kim et al., provided by Applicant in the IDS from 8/9/2021, though the Office cites to provided machine English translation) and/or Heiji (JP 2014/022085, copy provided by Applicant in the IDS from 8/9/2021, though the Office cites to provided machine English translation).
	Regarding Claim 1, Tschiggfrei teaches:
an arrangement for cells for storing electrical energy comprising at least two cells 11 wherein the cells have an axis and are columnar with end faces having pole regions that are arranged opposite one another in the axial direction (Figs. 1-3, 10, paras 0059, 0077, etc.)

    PNG
    media_image3.png
    289
    457
    media_image3.png
    Greyscale

at least one connecting plate 14 between rows with contact elements 15 contacting the cells that are arranged at the at least one connecting plate 14 (Fig. 3b)
the contact elements in contact with a cell and connected via friction welding (paras 0059-0060)
a retaining element 12 provided adjacent to the at least one connecting plate and pole region that positions the cells in the axial direction (para 0059)
	Tschiggfrei does not explicitly teach:
whrein the contact elements are springs deformed to provide a force for bearing against the pole region, with a predetermined spring constant dependent on being deformed to provide force and limited by the retainer height
	Kim, however, from the same field of invention, regarding a battery module, teaches a similar frame structure wherein the batteries are held by retaining structures 100 and wherein the contact elements 300/400 comprise springs that contact the poles. Similarly, Heiji, also regarding a battery module, teaches a leaf spring element for ensuring contact between a contacting plate and a pole region of a cell (Figs. 8-9). It would have been obvious to one of ordinary skill in the art to modify Tschiggfrei so that a spring, such as a leaf spring or other spring element were used to ensure good contact between 14 and the pole terminals of the cells without requiring welding operations. Given the high level of skill in the art, it would have been obvious to use a spring constant that 1) required deformation of the spring to ensure a positive force against the pole and thereby good electrical contact, and 2) to prevent the force exerted on the cell by the spring from exceeding a maximum force that would overload and damage the cell during normal operation, since those conditions are essential to achieve the stated motivation without vitiating said motivation. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 7, Tschiggfrei teaches:
wherein at least two connecting plates 14 are provided and at least one pressure element 54 is provided holding the connecting plates at a predetermined distance (Fig. 10)
	Regarding Claim 8, Tschiggfrei teaches:
wherein several cells are provided in the axial direction each with connecting plates between adjacent rows (Fig. 10)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Heiji (JP 2014/022085, copy provided by Applicant in the IDS from 8/9/2021, though the Office cites to provided machine English translation) in view of Nelson (US Patent No. 9,269,943 to Nelson et al.).
	Regarding Claims 16, Heiji does not explicitly teach:
a copper beryllium alloy
	Nelson, however, teaches that spring contacts are commonly made of beryllium copper alloy (column 6 line 44). Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc.. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Heiji (JP 2014/022085, copy provided by Applicant in the IDS from 8/9/2021, though the Office cites to provided machine English translation) in view of Hasenauer (US Patent No. 4,581,306 to Hasenauer et al.).
	Hasenauer, however, teaches that electrical contacts are commonly made of precious metals like gold or silver (column 3 line 37). Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Response to Arguments
The arguments submitted 10/14/2021 have been fully considered. Upon review of the amended claims, and the accompanying arguments, new rejections have been issued in view of Heiji et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can 
/MICHAEL L DIGNAN/Examiner, Art Unit 1723